                  Case 1:20-cv-08924-CM Document 235 Filed 08/17/21 Page 1 of 1




GEORGIA M. PESTANA                            THE CITY OF NEW YORK
Corporation Counsel
                                              LAW DEPARTMENT
                                                100 CHURCH STREET
                                             NEW YORK , NEW YORK 10007
                                                                                     August 17, 2021
        By ECF
        Honorable Colleen McMahon
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007
                Re:    In re: New York City Policing During Summer 2020 Demonstrations,
                       No. 20 Civ. 8924, This Filing Relates to All Cases
        Your Honor:

                We are Senior Counsels in the Office of Georgia M. Pestana, Corporation Counsel of the
        City of New York, and the attorneys assigned the defense in the above-referenced matters. We
        write to request clarification of Your Honor’s June 25, 2021 Endorsement of Plaintiffs’ request for
        an extension of time to designate expert witnesses (Dkt 175).

                Plaintiffs requested, and Your Honor granted, an extension from July 1, 2021 to September
        1, 2021 to designate expert witnesses. Neither this endorsed extension request, nor the original
        scheduling order, specifies a date by which the defendants must designate their rebuttal experts, if
        any. As the Court is surely aware, the defendants in an action such as this often cannot be sure of
        the number or specialties of experts they will retain to rebut the expert opinions the plaintiffs put
        forth until they know exactly the type of experts the plaintiffs are proffering.

               As such, defendants respectfully request clarification on what date, after plaintiffs have
        designated their expert witnesses, they must designate their rebuttal experts.
        .
               Thank you for your consideration herein.
                                                            Respectfully submitted,
                                                              Dara L. Weiss s/
                                                              Dara Weiss
                                                              Elissa Jacobs
                                                              Senior Counsels
                                                              Special Federal Litigation Division
